Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Huh et al. (US Pub. No. 2014/0204283 A1) shows a touch display panel (Fig. 1 and para. 36), comprising: a plurality of first touch electrode patterns 130 arranged along a first direction (Figs. 1 and 2 para. 37 and 38), the first touch electrode patterns comprising a plurality of first touch units 132 and a connection unit 134 connecting two adjacent first touch units (Fig. 2 and para. 48);  a plurality of second touch electrode patterns 120 arranged along a second direction and insulated from and intersected with the first touch electrode patterns (Figs. 1 – 3 and para. 38),  the second touch electrode patterns comprising a plurality of independent second touch units 122 and at least one bridge unit 124 connecting two adjacent second touch units (Fig. 3 and para. 45), the at least one bridge unit being arranged along a preset direction (Fig .3), and an intersection angle between the preset direction and the second direction being between 0°  and 90° (Fig. 3), wherein the two adjacent second touch units corresponding to any one of the bridge units have a concave-convex structure at a spaced channel between the two adjacent second touch units (Fig. 3), respectively, and the two second touch units are connected by the bridge unit via a shortest distance (i.e. a straight line, Fig. 3). 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that the two adjacent second touch units have the concave-convex structure forming at least one notch portion on the two adjacent second touch units, that the at least one bridge unit connects the two adjacent second touch units along the preset direction avoiding the at least one notch portion, that the two adjacent first touch units are connected via the connection unit with a predetermined distance, the connection unit has an elongated portion of a length as same as the predetermined distance, and the predetermined distance is greater than a width of the concave-convex structure on the two adjacent second touch units.
	The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 10, 12, 13, 15 – 18 and 20 - 22 are allowable at least by virtue of their dependence on claim 1.   
		Claim 14 is allowable as it recites similarly allowable subject matter as that of claim 1.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627